        Case 7:19-cv-09911-KMK-PED Document 45 Filed 09/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

       Catherine Duskin,,


                               Plaintiff:                           9 Civ. 9911 (KMK)(PED)

               "ugamsi -                                                    ORDER

       United Parcel Service,, Inc.,


                              Defendant.



       United Parcel Service,. Inc.,
                                                                     jl BLECTRONIC          T J 'Vr T:TT yr:";'"^

                              Third-Party Plaintiff,                 i! DOC -^;

               - ugamsf -



       Kenneth H. Duskin and Stephen Michael Vernarelli,


                              Third-Party Defendants.


PAUL E. DAVISON, U.S.M.J.:


       Plaintiff Catherine Duskin filed this action on October 28, 2019, through counsel Walter

Francis Ciacci, f^sq., The parties commenced Plaintiffs deposition on or around April 14, 2021,


which abruptly halted due to an incident after which Plaintiff refused to continue the proceeding,

Following a conference on May 11, 2021, Mr. Ciacci sought leave to file a motion to withdraw as


counsel, which I granted. Mr. Ciacci formally moved to withdraw as counsel by motion on May


18, 2021, which was properly noticed to and served on Plaintiff. No opposition was filed, and I


granted the application to withdraw by an order dated June 7, 2021. The same order scheduled a


conference for July 22, 2021 and was duly served on Plaintiff by Mr. Ciacci.


       The Court held the July 22, 2021 telephone conference on the record, at which Plaintiff
         Case 7:19-cv-09911-KMK-PED Document 45 Filed 09/15/21 Page 2 of 3




appeared pro se. Plaintiff requested, and the Court granted, an additional 60 days to obtain


counsel. Accordingly, the Court scheduled a telephone conference for September 9,2021. The


Court also explained Plaintiffs need to engage counsel, who would be expected to appear during


the next conference.


         Plaintiff did not appear for the September 9, 2021 conference, and no counsel entered a


notice of appearance on her behalf. Defense counsel called into the telephone conference and


reported to chambers that they had been contacted by an attorney purporting to represent


Plaintiti. The Court adjourned the conference to September 15, 2021 at 9:30am. Later that same


day, an attorney purporting to represent Plaintiff contacted chambers. It was explained to the


attorney that she needed to file a notice of appearance on behalf of Plaintiff, and she was


informed of the scheduled conference on September 15, including the call-in information.


        'Yhc Court held the telephonic status conference on September 1 5, 2021. Neither Plaintifl


nor an attorney on her behalf appeared. Defense counsel and chambers staff attempted to reach


Plaintiff, without success. Court convened the conference yt 9:45am on the record. Counsel


explained that the attorney who had previously indicated she would be representing Plaintiff had

notified counsel, by email on September 13, 2021, that she would not appear on behalf of


Plaintiff.

        The Court has not received any communication from Plaintiff since the July 22, 2021


conference. No counsel has appeared for Plaintiff.


        Accordingly, the Court sets a telephonic conference for September 29, 2021 at 10:00am.


Plaintiff (or an attorney who has entered an appearance on her behalf) is ORDERED to appear.


The telcphonic conference shall be held on the Court's conference line (call-in number: 877-336-



                                                 2
        Case 7:19-cv-09911-KMK-PED Document 45 Filed 09/15/21 Page 3 of 3




1839,pass code: 5999739).

       Plaintiff is reminded ol her duty to diligently prosecute this action. Plaintiff is hereby

cautioned that, pursuant to Rule 41(b), Federal Rules of Civil Procedure, this action may be


DISMISSED for failure to prosecute, if Plaintiff fails to participate in the scheduled

conference.




Dated: September 15, 2021                                     SO ORDERED
       White Plains, New York



                                                              PAU1(:E. DAVISON, U.S.MJ




Copy Mailed by Chambers To;

       Catherine Duskin
       97 Primrose Street
       Katonah,NY 10536
